IN THE SUPREME COURT OF THE STATE OF NEVADA


                        RENE SHERIDAN,                                          No. 85003
                                                 Appellant,
                                      vs.
                        JOSEPH A. GUTIERREZ; STEVEN G.
                        KNAUSS; JASON R. MAIER; AND
                        MAIER GUTIERREZ & ASSOCIATES,                               FILE
                                          Res iondents.
                                                                                    JUL 2 1 2022
                                                                                  ELIZABETH A. BROWN
                                                                               CLERK Of SUPREME COURT
                                                                               BY
                                                                                     DEPUTY CLERK




                                             ORDER DISMISSING APPPEAL




                                    This is a pro se appeal from a postjudgment order denying a
                        motion to disqualify the trial judge. Eighth Judicial District Court, Clark
                        County; Linda Marie Bell, Judge.
                                    Review of the docketing statement and docunaents before this
                        court reveals a jurisdictional defect. Specifically, the order challenged on
                        appeal is not substantively appealable. This court "may only consider
                        appeals authorized by statute or court rule." Brown v. MHC Stagecoach,
                        LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013). No statute or court rule
                        authorizes an appeal from the challenged order. See Gurnm v. Mainor, 118
                        Nev. 912, 59 P.3d 1220 (2002) (recognizing that to be appealable as a special
                        order after final judgment, the challenged order must affect the rights of a

SUPREME COURT
        OF
     NEVADA


10) 1947A    atiagilm
                 party growing out of the final judgment). This court lacks jurisdiction and
                 therefore
                             ORDERS this appeal DISMISSED.



                                                                                  J.
                                                     Hardesty


                                                                j   erug:„.0      J.
                                                     Stiglich




                                                     Herndon




                 cc:   Hon. Linda Marie Bell
                       Rene Sheridan
                       Lipson Neilson P.C.
                       Eighth District Court Clerk




SUPREME COURT'
        OF
     NEVADA


i07 1947A
                                                       2